Citation Nr: 0205098	
Decision Date: 05/24/02    Archive Date: 06/03/02	

DOCKET NO.  01-10 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
malaria.  

2.  Whether clear and unmistakable error exists in an April 
26, 1946 decision which denied entitlement to service 
connection for malaria.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
March 1943 to January 1946, including service in the Pacific 
Theater.  

In February 1946, the veteran filed a claim of entitlement to 
service connection for malaria.  In a decision dated April 
26, 1946, the Department of Veterans Affairs (VA) Regional 
Office (RO) denied the veteran's claim for service connection 
for malaria.  The veteran was notified in May 1946 of the 
action taken on his claim.  He did not appeal the decision.  

By a rating decision in January 2001, the RO considered the 
issues of whether clear and unmistakable error (CUE) existed 
in the rating decision of April 26, 1946 and whether new and 
material evidence had been submitted to reopen the claim for 
service connection for malaria.  In the January 2001 
decision, the RO concluded that CUE was not present in the 
rating decision of April 1946 and that the veteran had not 
submitted new and material evidence which was sufficient to 
reopen his claim of entitlement to service connection for 
malaria.  The veteran duly appealed that decision to the 
Board of Veterans Appeals (the Board).  

In March 2002, a video conference hearing was held before the 
undersigned, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing.  

Other issues

The January 2001 rating decision also considered the issues 
of entitlement to service connection for headaches, status 
post concussion right side of the face, and entitlement to 
service connection for chronic sinusitis, and 
allergic/vasomotor rhinitis.  By that rating decision the RO 
granted service connection for chronic sinusitis, 
allergic/vasomotor rhinitis, rated 10 percent disabling, and 
service connection for headaches, status post concussion 
right side of the face, also assigned a 10 percent disability 
rating.  The veteran has not indicated disagreement with that 
part of the decision, and it will be discussed no further 
herein.  


FINDINGS OF FACT

1.  In a signed February 2002 letter, the veteran indicated 
that he had never intended to pursue and wished to withdraw 
an appeal regarding the claim that new and material evidence 
sufficient to reopen a previously denied claim of entitlement 
to service connection for malaria had been submitted.  

2.  The RO's April 1946 decision denying service connection 
for malaria was reasonably supported by evidence then of 
record, and it is not shown that the applicable statutory and 
regulatory provisions existing at that time were ignored or 
incorrectly applied.  


CONCLUSIONS OF LAW

1.  Because the veteran has withdrawn his appeal regarding 
the claim that new and material evidence sufficient to reopen 
a previously denied claim of entitlement to service 
connection for malaria has been submitted, the Board lacks 
jurisdiction to further consider this claim on appeal and it 
is therefore dismissed.  38 U.S.C.A. §§ 7104, 7105, 7108 
(West 1991); 38 C.F.R. § 20.204 (2001).  

2.  The April 1946 RO rating decision denying service 
connection for malaria did not contain clear and unmistakable 
error.  38 C.F.R. § 3.105 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is in essence seeking service connection for 
malaria on the basis that CUE existed in an April 1946 RO 
rating decision which denied his claim of entitlement to 
service connection for that disease.  

The veteran has acknowledged that he currently has no 
residuals of malaria and has had none for over half a century 
[hearing transcript, page 9].  

In the interest of clarity, the Board will initially review 
the factual background of this case.  The relevant law and VA 
regulations will then be briefly described.  Finally, the 
Board will analyze the case and render a decision.

Factual Background

The veteran's service medical records include notes 
reflecting that the veteran was provided with Atabrine during 
service.  It appears that Atabrine was started in June 1944.  
The report of the veteran's separation medical examination in 
January 1946 reflects that he had "no malaria" and that 
Atabrine was stopped on November 25, 1945.  There is no 
indication in the service records that malaria was actually 
diagnosed.  

The veteran filed a claim for outpatient treatment for 
malaria on February 21, 1946.  
He reported being treated for malaria on January 17-22, 1946 
and "Feb. 11-?, 1946", by which he evidently meant that he 
was receiving ongoing treatment at that time.

An outpatient report dated February 16, 1946 reflects that a 
malaria smear showed "quite a few" organisms present that 
resembled malaria.  On February 17, 1946, W.G., M. D., 
reported that the veteran was seen that date and treated for 
malaria.  


In a decision dated April 26, 1946, the RO denied service 
connection for malaria.  
The RO indicated in the rating decision that the statement of 
Dr. G. "is not sufficient to show the existence of malaria".  
The rating decision also stated "please develop claim 
according to present instructions."

In May 1946, the RO advised the veteran by letter that his 
claim of entitlement to service connection for malaria had 
been denied, because it was "not found last examination" 
(presumably meaning the separation physical examination).  
The RO acknowledged the veteran's reports of malaria since 
his discharge from service, but further indicated that the 
statement from Dr. W.G. was insufficient to show the 
existence of malaria inasmuch as the dates of relapses and 
treatment rendered were omitted.  The RO solicited additional 
evidence from the veteran, including a more detailed 
physician's statement and/or a statement from a druggist as 
to medications prescribed.  It was noted by the RO that the 
time and places of each relapse and anything which would 
indicate that the veteran was suffering from malaria should 
be provided.  The RO informed the veteran "It will be to your 
advantage to submit this evidence at the earliest possible 
date . . . ." 

No communication from the veteran is of record for years 
thereafter.  In October 1982, the veteran through his 
representative inquired concerning his February 1946 claim 
for VA benefits.  In a letter dated October 15, 1982, the RO 
informed the veteran that his initial claim of entitlement to 
service connection for malaria had been denied.  The letter 
further informed the veteran that he had been informed by 
letter dated May 3, 1946 that additional information was 
required concerning a relapse of malaria after service.  The 
veteran did not respond to the October 1982 letter.

In May 2000, the veteran filed a claim of CUE in the April 
1946 RO rating decision.  His CUE claim was denied in the 
January 2001 RO rating decision.     
The veteran expressed his objection later that month with the 
decision regarding malaria.  In February 2001, he clarified 
this by specifically arguing that the decision denying 
benefits for malaria in 1946 was erroneous.  In the 
substantive appeal, on VA Form 9, dated in November 2001, the 
veteran noted that the only issue being appealed was malaria. 

In February 2001 the veteran reported that it is his 
remembrance that he was transported to the VA Hospital in 
Lexington, Kentucky on February 16, 1946, and that a 
laboratory report dated February 16 bears his name and shows 
that malaria organisms were present.  He further contends 
that on February 17, 1946, Dr. A. of the VA hospital told the 
veteran that he had malaria.  The veteran further reported 
that he was told on the same day that he had responded very 
well to treatment and that he could be treated as an 
outpatient.  The veteran agreed to outpatient treatment.  In 
essence, the veteran argued that the April 1946 RO decision 
contained CUE because the RO had not acknowledged the 
existence of the February 16, 1946 laboratory report. 

In a signed letter to the RO in February 2002, the veteran 
indicated that he wanted to point out once again that he was 
not presenting any new evidence in this case but that the 
decision made by the adjudication officer in 1946 was 
erroneous. 

During the video conference hearing which was chaired by the 
undersigned in March 2002, the veteran testified that he had 
malaria during service and that he received treatment; that 
malaria continued when he was discharged from service and 
returned home to rural Kentucky; and that he subsequently 
became so sick that he was taken to the VA medical facility 
in Lexington, Kentucky.  The veteran further testified that 
he was informed that he had malaria.  

When asked why he did not respond to the May 1946 letter from 
the RO requesting supporting data, the veteran responded that 
he did not have a regular doctor or a drugstore to go to at 
the time and that because VA physicians had told him he had 
malaria he assumed that this was all that was needed 
regarding the matter.  

The veteran further testified that he had relapses of malaria 
in approximately 1951-1952, but none thereafter.  The veteran 
emphasized that the reason he was pursuing the claim was that 
he did not believe that anyone had carefully examined his 
claim because the facts seemed to be so clear warranting a 
favorable decision in 1946.  

During the hearing the representative conceded that attempts 
had been made to obtain pertinent VA records, but that these 
attempts had been fruitless.  It was further noted that 
treating clinicians had either died or their records were 
destroyed.   

During the veteran's hearing in March 2002, only contentions 
concerning the CUE claim were advanced.  

Relevant Law and Regulations

Withdrawal of appeal

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2001).

CUE

As noted above, the veteran failed to perfect an appeal of 
the April 1946 rating decision.  Therefore, that decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.  Such final decisions may, however, be 
reversed or amended where evidence establishes that CUE 
existed. 38 C.F.R. § 3.105(a).  

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) "[E]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992).  

In order to determine whether the April 1946 rating decision 
contained CUE a review of the law and evidence which was 
before the rating board "at that time" must be undertaken. 38 
C.F.R. § 3.104(a) (2000).  "A determination that there was 
'clear and unmistakable error' must be based on the record 
that existed at the time of the prior...decision."  Russell, 
supra at 314.  In other words, the Board cannot apply the 
benefit of hindsight to its evaluation of the rating board's 
actions in 1946 in determining whether CUE existed.  
Similarly, in determining whether the April 1946 rating 
decision contains CUE, only the law extant in April 1946 can 
be considered.  See Porter v. Brown, 5 Vet. App. 233, 236 
(1993).  
  
Broad-brush allegations of failure to follow the regulations 
or failure to give due process or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  Specifically, as here 
an attack on improper procedure, such as an alleged failure 
on the part of the RO to assist the veteran in the 
development of his claim, for example by conducting a more 
thorough search for records, cannot be the basis of CUE.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  Similarly, 
the claimant cannot simply request that the Board re-weigh or 
reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412, 
421 (1996) and cases cited therein.  

"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error' requires that error, 
otherwise prejudicial, . . . must appear undebatably."  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-4.

Analysis

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
malaria.

It is clear based on review of the record that the veteran is 
not arguing that new and material evidence has been presented 
and that he never intended to do so.  

As noted above, a substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
See 38 C.F.R. § 20.204 (2001).  In a signed letter in 
February 2002 the veteran withdrew the claim regarding new 
and material evidence.  

The other statements of record is consistent with this 
intention to withdraw the claim based on new and material 
evidence.  The veteran has conceded that no new evidence has 
been submitted to reopen the claim and he has been adamant in 
making his intention clear both in written and verbal 
communication with VA that the claim is solely that there was 
error in the 1946 rating decision.  

In light of the withdrawal as to this issue, there remain no 
allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  See also 38 
C.F.R. § 20.202.  In essence, a "case or controversy" 
involving a pending adverse determination that the appellant 
has taken exception to does not currently exist.  See Shoen 
v. Brown, 6 Vet. App. 456, 457 (1994) [quoting Waterhouse v. 
Principi, 3 Vet. App. 473 (1992)].  Accordingly, the Board is 
without jurisdiction to review the appeal with respect to 
this issue. Consequently, the issue of whether new and 
material evidence has been presented for service connection 
for malaria has been withdrawn and will be dismissed.    


2.  Whether clear and unmistakable error exists in an April 
26, 1946 decision which denied entitlement to service 
connection for malaria.

Initial matter-duty to notify/assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000)  [codified as amended at 
38 U.S.C.A. § 5100 et seq. ].  The VCAA includes an enhanced 
duty on the part of VA to notify claimants as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefines the obligations of VA 
with respect to its duty to assist claimants in the 
development of their claims.  Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2001).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  However, in Livesay v. Principi, 15 Vet. App. 165 
(2001), the Court stated that "there is nothing in the text 
or the legislative history of VCAA to indicate that VA's 
duties to assist and notify are now, for the first time, 
applicable to CUE motions."  

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday.  However, the Court further indicated 
that CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim of CUE 
it is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant", as defined 
by 38 U.S.C.A. § 5100 (West Supp. 2001), cannot encompass a 
person seeking a revision of a final decision based upon CUE. 
As a consequence, VA's duties to notify and assist contained 
in the VCAA are not applicable to CUE motions. See also 38 
C.F.R. § 20.1411(c) and (d) (2001).

Based on the Court's precedential decision in Livesay, the 
Board concludes that the veteran's CUE claim is not subject 
to the provisions of the VCAA.  As noted above in the law and 
regulations section, a CUE claim must be viewed exclusively 
in light of evidence which was of record at the time the 
decision was made, in this case April 26, 1946.  

The Board hastens to point out, however, that notwithstanding 
the fact that the VCAA appears to be inapplicable to this 
case, the veteran has been accorded ample notice and the 
opportunity to present evidence and argument on this matter. 
The veteran has thus been given all appropriate due process 
considerations. 

In January 2001, the RO informed the veteran of the action 
taken on his claim and attached a copy of the rating decision 
prepared that month which showed the evidence used and the 
reasons for the decision.  He was specifically advised that a 
clear and unmistakable error did not exist in the April 26, 
1946 rating decision which denied service connection for 
malaria.  The veteran was further informed of what to do if 
he thought the decision was wrong.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, and he has in 
fact done so.  As noted above, he testified at a personal 
hearing in March 2002. 

In summary, the Board believes that all actions required by 
the VCAA have been undertaken and completed, and the veteran 
does not appear to contend otherwise.  No purpose would be 
served by further action for the reasons stated.  
Accordingly, the Board will proceed to a decision on the 
merits.  

Discussion

The law pertaining to service connection in 1946 essentially 
mirrors the present law.  In essence, in order for service 
connection to be granted, there must exist a disability which 
was incurred in or aggravated by military service.  In this 
case, the veteran does not appear to contend that the RO's 
April 26, 1946 rating decision misapplied the law as it then 
existed, and the Board see no such misapplication of law.  

The veteran and his representative have in essence alleged 
two reasons why the RO committed error in the April 1946 
rating decision.  First, they claim that that the RO did not 
do all it could have done in 1946 in acquiring evidence 
concerning the veteran's claim.  However, it is now well 
established that a failure in VA's duty to assist claimants 
in the development of their claims does not constitute CUE.  
See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994) [alleged 
failure on the part of VA in assisting a veteran in the 
development of his claim did not constitute CUE]. 

As noted above, in order to determine whether CUE exists, a 
review of the  evidence which was before the rating board on 
April 26, 1946 must be undertaken.  38 C.F.R. § 3.104(a) 
(2001).  That evidence included the January 14, 1946 report 
of the veteran's separation physical examination, which 
specifically stated "no malaria".  Also of record were 
medical records dated in February 1946 which indicated the 
presence of, and treatment for, malaria.  The RO in essence 
relied on the military records, in particular the pertinently 
negative separation physical examination, and discounted the 
post-service records, specifically the February 1946 
statement of Dr. W.G.  

The Board additionally observes in passing that the April 26, 
1946 decision on its face did not foreclose additional 
development of the evidence and indeed triggered an attempt 
to assist the veteran.  On May 3, 1946, the RO sent the 
veteran a letter, asking specifically and in some detail for 
additional evidence concerning his claim for malaria.  The 
veteran admits that he was requested to submit supporting 
documentation and he did not do so.  He has provided several 
reasons why he did not respond, but they are not helpful to 
him because they do not overcome the basic fact that he did 
not provide the requested information and the RO therefore 
took no additional steps to develop his claim.  

The second reason advanced by the veteran with respect to 
alleged CUE is that the RO in essence ignored evidence 
favorable to his claim, in particular the February 1946 lab 
report which noted "quite a few organisms present that 
resembles [sic] malaria."  However, it is clear that in 
denying the veteran's claim the RO was aware of evidence that 
malaria may have existed in February 1946.  Indeed, the May 
3, 1946 letter from the RO contains the following sentence:  
"the records indicate that you have suffered from relapses of 
malaria since discharge from service."    

The evidence of record in essence includes negative service 
records, in particular the January 1946 separation physical 
examination which indicated "no malaria".  The evidence also 
includes the laboratory report and statement of Dr. W.G. in 
February 1946, both of which were highly suggestive of the 
presence of malaria, although no confirmed diagnosis of 
malaria was shown by the laboratory report or in the 
statement by Dr. G.  The RO in relied on the service medical 
records and discounted the post-service records in denying 
the veteran's claim. 

The veteran argues that he was suffering from malaria during 
the month of February 1946, and that that anyone who looked 
at the evidence in the case would have to decide that he had 
a relapse of malaria following his discharge from service.   
The Board finds that the veteran's arguments amount to no 
more than disagreement as to how the facts were weighed or 
evaluated in April 1946.   The RO chose to rely on certain 
evidence, specifically pertinently negative service medical 
records, in denying the veteran's claim.  The veteran instead 
relies on post service medical records which are suggestive 
of the presence of malaria.  As noted above, a disagreement 
as to how the facts were weighed or evaluated does not 
provide a basis for CUE. 

The Board appreciates the veteran's conscientious pursuit of 
his claim.  However, the Court has consistently stressed the 
rigorous nature of the concept of CUE.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  In this 
case, the Board finds that there is evidence which supports 
the RO's April 1946 rating decision.  

In summary, the veteran has not established that the RO was 
"undebatably incorrect" in its denial of service connection 
for malaria.  See Russell, 3 Vet. App. 310, 319 (1992).  
Accordingly, the Board concludes that the veteran has not set 
forth specific allegations of error, of either fact or law, 
which would warrant a finding of CUE in the April 1946 rating 
decision.  The appeal is accordingly denied.   


ORDER

The appeal of the claim of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for malaria is dismissed.  

CUE has not been demonstrated in an April 26, 1946 decision 
which denied the veteran's claim of  entitlement to service 
connection for malaria.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

